Citation Nr: 1120809	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  08-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to an initial compensable rating for service connected bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1949 to February 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In February 2011, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.

(Parenthetically, the Board notes that in February 2011, the Board also remanded the issue of entitlement to service connection for tinnitus.  In a March 2011 decision by the AMC, service connection was granted for bilateral hearing loss and tinnitus, representing a total grant of the appeal with respect to those two issues.  Thus, they are no longer before the Board.)

In November 2010, the Veteran and his spouse testified during a hearing before the undersigned at the RO; a transcript of that hearing is of record.

The the issue of entitlement to a rating in excess of 60 percent for chronic obstructive pulmonary disease with emphysema secondary to asbestos exposure (COPD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

In April 2011, the Veteran submitted additional material directly to the Board without waiving RO consideration of the new evidence.  As the claims are being remanded for other reasons, the RO will have the opportunity to review this evidence in the first instance to avoid violating the due process rights of the Veteran.

Concerning the claim for a TDIU, the Board notes that the Veteran has been granted service connection for COPD (rated as 60 percent disabling), tinnitus (rated as 10 percent disabling), and bilateral hearing loss (rated as 0 percent disabling); the combined rating is 60 percent.  Thus, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16(a) for award of a schedular TDIU, as he has a single disability rated as 60 percent or more (namely, COPD).

In the February 2011 remand, the Board instructed the AMC/RO to afford the Veteran a VA examination in connection with his claims for service connection for bilateral hearing loss and tinnitus, and, if necessary, to provide an additional examination to address the TDIU claim.

The Veteran was afforded an audiological VAX in March 2011.  The examiner made no comment regarding how the Veteran's hearing loss and tinnitus affected his employability.  The Board notes that the last VA examination which evaluated the Veteran's service connected COPD was performed in June 2007.  Again, the examiner made no comment regarding how the Veteran's COPD affected his employability.

In April 2011, the Veteran submitted (directly to the Board) a letter from R.A.S., D.O., which explains that the Veteran is totally disabled and unemployable secondary to asbestos exposure from his time in the military.  Unfortunately, the Veteran has not waived RO consideration of this new evidence, and the examiner did not supply any specific reasons or bases for his opinion that the Veteran was unemployable.

In Friscia, the Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect a veteran's service-connected disability has on the ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994); and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

As the Veteran is currently unemployed, has met the percentage requirements of 38 C.F.R. § 4.16(a) for award of a schedular TDIU, and has no medical opinion of record supported by adequate reasons and bases regarding his employability, a VA examination is necessary to resolve the matter of a TDIU.

Concerning the claim for an initial compensable rating for bilateral hearing loss, the Board notes that, in a March 2011 rating decision, the Appeal Management Center (AMC) granted service connection for bilateral hearing loss with a noncompensable rating.  The Veteran was furnished notice of this rating decision in March 2011.  In April 2011, the Veteran filed an NOD with the rating assigned.  An NOD has been filed with the assigned rating for bilateral hearing loss; however, the RO/AMC has yet to issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO/AMC for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO must furnish to the Veteran and his representative an SOC on the claim for a higher (compensable) rating for his bilateral hearing loss, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on those issues.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, a higher (compensable) rating for bilateral hearing loss-a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  The AMC/RO should schedule the Veteran for the appropriate VA examination to address the issue of a TDIU rating.  Prior to examining the Veteran, the examiner must review the entire claims file.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a 50 percent probability or more) that his service-connected disabilities, either separately or in combination, would render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  After completion of the above development, any claim remaining on appeal should be readjudicated.  If the determination of this claim remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


